In an action to recover damages predicated upon the alleged malpractice of an attorney, plaintiff appeals from an order of the Supreme Court, Westchester County, entered October 19, 1977, which granted defendant’s motion to compel the plaintiff to serve an amended complaint separately stating and numbering each cause of action (CPLR 3014). Permission to appeal from the order is hereby granted by Mr. Justice Hopkins (see CPLR 5701, subd [c]). Order reversed, without costs or disbursements, and motion denied. Defendant’s time to serve his answer to the complaint is extended until 20 days after service upon him of a copy of the order to be entered hereon, with notice of entry thereof. We disagree with the defendant’s contention that separate causes of action exist for the two tax years in question. The concept of continuous treatment concerning medical malpractice cases has been incorporated into the attorney malpractice area (Siegel v Kranis, 29 AD2d 477). In the case at bar, the fact that the plaintiff may have sustained damages in two successive tax years does not give rise to two causes of action where the conduct complained of concerned a particular transaction spanning the two years. Mollen, P. J., Hopkins, Titone and Hawkins, JJ., concur.